Maxwell, J.
This action was brought in the district court of Saunders county by the'defendant in error against the plaintiff *77in error to recover damages for slander. There are seven causes of action set forth in the petition and the plaintiff in error admits in his answer the speaking of the words alleged in the third, fifth, and seventh counts of the petition and says that the same are true, and denies the allegations of the first, second, fourth, and sixth counts. He also pleads certain matters in mitigation. On the trial of the cause the jury returned a verdict in favor of the defendant in error for seven hundred dollars, and a motion for a new trial having been overruled, j udgment was entered on the verdict. There can be no detailed statement of the case without giving unpleasant notoriety to both the plaintiff and defendant; and in view of the fact that we find no material error in the record, either in the weight of evidence, which fully sustains the verdict, or in the instructions given, asked, or refused, nor any particular questions of law in the case, it is unnecessary to extend this opinion. There is no error apparent in the record, and the judgment is affirmed.
Judgment affirmed.
The other Judges concur.